                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    KEITH TOLBERT                                :             CIVIL ACTION
                                                 :
      v.                                         :             No. 18-4905
                                                 :
    TAMMY FERGUSON, et al.                       :
                                               ORDER

           AND NOW, this 24th day of September, 2019, upon careful and independent consideration

of Petitioner Keith Tolbert’s pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254, and

after review of the Report and Recommendation of United States Magistrate Judge Marilyn Heffley,

to which no objections have been filed,1 it is ORDERED:

           1.    The Report and Recommendation (Document 14) is APPROVED and ADOPTED;

           2.    Tolbert’s Petition for writ of habeas corpus is DENIED and DISMISSED;

           3.    Tolbert’s Motion to Stay (Document 12) is DENIED;

           4.    A certificate of appealability shall not issue, as Tolbert has not made a substantial

showing of the denial of a constitutional right nor demonstrated that reasonable jurists would debate

the correctness of the procedural aspects of this ruling. See 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000).

           The Clerk of Court is DIRECTED to mark this case CLOSED.

                                                     BY THE COURT:


                                                      /s/ Juan R. Sánchez
                                                     Juan R. Sánchez, C.J.


1
  The Report and Recommendation was sent to all parties of record on August 20, 2019, together
with a Notice from the Clerk of Court advising the parties of their obligation to file any objections
within 14 days after service of the Notice. See Local R. Civ. P. 72.1 IV(b) (“Any party may object
to a magistrate judge’s proposed findings, recommendations or report under 28 U.S.C.
§ 636(b)(1)(B) . . . within fourteen (14) days after being served with a copy thereof.”). To date, no
objections have been filed.
